Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 22, 2005, convicting him of criminal possession of a weapon in the third degree, unlawful possession of ammunition, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Washington, 19 AD3d 1180, 1180-1181 [2005]; People v Allen, 285 AD2d 470, 471 [2001]; People v Plaza, 133 AD2d 857, 858 *578[1987]; cf. People v Baba-Ali, 179 AD2d 725, 729 [1992]). Miller, J.E, Goldstein, Fisher and Covello, JJ., concur.